Name: Council Implementing Regulation (EU) 2018/1284 of 24 September 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  European construction;  Asia and Oceania;  maritime and inland waterway transport
 Date Published: nan

 25.9.2018 EN Official Journal of the European Union L 240/2 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1284 of 24 September 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(5) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017 the Council adopted Regulation (EU) 2017/1509. (2) On 14 September 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of one vessel subject to restrictive measures. (3) Annex XIV to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIV to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 224, 31.8.2017, p. 1. ANNEX In Annex XIV to Regulation (EU) 2017/1509, entry 32 under the heading B. Vessels which are prohibited entry into ports is replaced by the following: 32. Name: WAN HENG 11 Additional information IMO: 8791667 M/V WAN HENG 11 engaged in a ship-to-ship transfer, likely for oil, with M/V RYE SONG GANG 1 on 13 February 2018. Wan Heng 11, formerly a Belize-flagged vessel, is now operating as a DPRK-flagged vessel named the KUMJINGANG3 or Kum Jin Gang 3.